 632DECISIONS OF NATIONAL LABORRELATIONS BOARDInternational Union of Operating Engineers,Local 4,AFL-CIO;InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,Local 37,AFL-CIO;United Brotherhood of Carpenters andJoiners of America,Local 1305,AFL-CIO;Labor-ers' International Union of North America, Local610, AFL-CIO; and International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers of America,Local 526andSeaward Construc-tionCompany,Inc.Cases1-CP-172, 1-CP-173,1-CP-174, 1-CP-178, 1-CP-180, and 1-CP-181October 8, 1971DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERSFANNING AND JENKINSOn May 10, 1971, Trial Examiner David E. Davisissued his Decision in the above-entitled proceeding,finding that the Respondents had not engaged incertain unfair labor practices and recommending thatthe complaint herein be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel, the Charging Party,and the Respondent Engineers each filed exceptionsto the Decision, together with supporting briefs, and ajoint brief was filed by the Respondent Engineers,Carpenters, and Laborers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner as herein modified.We find merit in the General Counsel's andCharging Party's exceptions to the Trial Examiner'sfailure to find an independent violation of Section8(b)(7)(C) with regard to the Respondent OperatingEngineers. The record supports the Trial Examiner'sfinding that Respondent Operating Engineers picket-ed for a recognitional object on November 24, 25, 26,29, and December 1, 1969, and again on January 2, 3,8, and 12, 1970. Admittedly, the Respondent Operat-ingEngineers is not currently certified as therepresentativeof the employees in the unit ofIM Monaz Portugese Sausage Factory,160 NLRB 1465, 14692 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderemployees sought,and a petition under Section 9(c) ofthe Act was not filed within a reasonable period oftime from the commencement of such picketing.Considering all the circumstances of this case,including the constancy of Respondent OperatingEngineers'recognitional demand as shown by theintermittent picketing which extended over a periodof almost 8 weeks,as well as the fact that no petitionwas filed within 30 days of the commencement of thepicketing,we find that the picketing herein wasviolative of Section8(b)(7)(C).1THE REMEDYHaving found that Respondent,International Un-ion of Operating Engineers,Local 4, AFL-CIO, hasengaged in certain unfair labor practices,we shallorder it tocease and desist therefrom and take certainaffirmative action that we find necessary to effectuatethe policies of the Act,as set forth below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, International Union of OperatingEngineers, Local 4, AFL-CIO, its officers, agents, andrepresentatives, shall:1.Cease and desist from picketing, or causing tobe picketed, the premises of the Employer, SeawardConstructionCompany, Inc., with an object offorcing or requiring said employer to recognize orbargain with the Union as the representative of itsemployees or to force or require the employees of saidEmployer to accept or select the Union as theircollective-bargaining representative, said Union notbeing currently certified as the representative of suchemployees, and a petition under Section 9(c) of theAct not having been filed within a reasonable periodof time from the commencement of such picketing.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business offices copies of the attachednotice marked "Appendix." 2 Copies of said notice tobe furnished by the Regional Director for Region 1,after being signed by Respondent's authorized repre-sentative, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in such conspicuousplaces.Reasonable steps shall be taken by Respon-dent to insure that the said notices are not altered,defaced, or covered by any other material.of the National LaborRelations Board" shall be changed to read"PostedPursuantto a Judgmentof the UnitedStates Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board "193 NLRB No. 87 INTL. UNION OF OPERATING ENGINEERS, LOCAL 4(b)Forthwith mail to the Regional Director forRegion 1, signed copies of said notices for posting bySeaward Construction Company, Inc., if it so chooses,in places where notices to its employees are normallyposted.(c)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations ofthe Act not specifically found herein.CHAIRMAN MILLER dissenting in part:Although I agree with the majority in other respects,Iwould reverse the Trial Examiner's failure to findthat the five Respondent Unions were engaged in ajoint venture in picketing the Seaward project. In myopinion, the record establishes a degree of coopera-tion between the Unions showing a concerted effort topressure Seaward into abandoning its "open shop"policy.The facts show that all five Unions are members ofthe Fall River Building Trades Council. On severaloccasions, representatives of several of the Unionsvisited the jobsite together, to advance their recogni-tional claims. On these occasions, statements weremade to Seaward indicating the Unions' objections toSeaward's declared, overall nonunion policy. Indeed,the record shows that Pineault of the Carpenters toldSeaward that not only his Union but other Localswere unhappy and that Seaward "probably shouldhavemet with the Fall River Building TradesCouncil." In addition to the foregoing, the manner inwhich the picketing was conducted also shows thatthe grievance centered upon Seaward's overall non-union policy, rather than the latter's failure to recognizeany single union with jurisdiction over a particularcraft. Thus the picketing was conducted successively,with each Union commencing when its predecessorceased. The signs were the same, with each Unionmerely changing the name thereon as it commencedpicketing.When picketing by a particular Unionceased, the signs were stored at the Laborers' hall,thereafter to be picked up by the next Union.From the above facts, the Trial Examiner concludedthat the successive picketing was the result of an"understanding" to which each of the Unions was aparty. Despite this "proven cooperation," as the TrialExaminer termed it, he nonetheless concluded therewas insufficient evidence of a joint venture by theUnions to hold each responsible for the others'picketing. I cannot agree. Were we to countenancesuch "relay" picketing, we would permit unions with acommon purpose effectively to evade the strictures ofSection 8(b)(7)(C). In this case, for example, five craftUnions Respondent, all of whom were protesting633Seaward's nonunion status, would together be permit-ted almost 5 months of picketing, which far exceedsthe statutory limit of 30 days. I would find thatSection 8(b)(7)(C) has been violated in this case.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket Seaward ConstructionCompany, Inc., for an object of forcing orrequiring said Employer to recognize or bargainwith our Union as the representative of itsemployees, or to force or require the employees ofsaid Employer to accept or select our Union astheir collective-bargaining representative, as theUnion is not certified as the representative of suchemployees and no petition was filed under Section9(c) of the Act within a reasonable period of timefrom the commencement of such picketing.INTERNATIONAL UNIONOF OPERATINGENGINEERS,LOCAL 4,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Seventh Floor, Bulfinch Building, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: These consolidatedcases were heard in Fall River, Massachusetts, on May 20,21, and July 8, 1970, pursuant to a consolidated complaintissued on February 12, 1970.1 The complaint alleged, insubstance, thatRespondentUnions violated SectionThe charges were filed in behalf of Seaward Construction Company,Inc , herein called Seaward, against each of the Respondent Unions asfollowsI-CP-172 and 1-CP-173 againstInternationalUnion ofOperating Engineers, Local 4, AFL-CIO, herein calledEngineers, filed onDecember 1, 1969, and served on December I and 2, 1969, 1-CP-174against InternationalAssociationof Bridge,Structural and Ornamental(Continued) 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(b)(7)(C) of the Act in that they jointly and in concertengaged inso-called relay picketing for more than 30 daysat certain Seaward constructionsites in Somerset,Massa-chusetts, in order to force or require Seaward to recognizeand bargain with Respondent Unions jointly or severally,and to hire members of Respondent Unions to displaceSeaward's nonunion employees at a time when none of theUnions was certified as a collective-bargaining agent of anyof Seaward's employees and no petition for representationwas pending.Respondent Unions, while admitting certain allegationsof the consolidated complaint, denied the commission ofany unfair labor practices and raised certain affirmativedefenses as discussed hereafter.All parties appeared at the hearing and were given fullopportunity to be heard, to examine and cross-examinewitnesses,to introduce relevant evidence, and to argueupon the facts and law.Briefsfiled by certain of the partiesand the General Counsel have been carefully considered.Upon the entire record and upon the demeanor of thewitnesses, Imake the following:FINDINGS AND CONCLUSIONS1.SEAWARD'S BUSINESSSeaward is a New Hampshire corporation with itsprincipal office and place of business in Portsmouth, NewHampshire. In the course and conduct of its business as abuilding contractor, it annually purchases and receives atitsNew Hampshire location goods and materials valued inexcessof $50,000 from points located outside the State ofNew Hampshire. It is admitted, and I find, that Seaward isengaged incommerce within themeaningof Section 2(6)and (7) of the Act, and that it would effectuate the purposesof the Act to assert jurisdiction herein.Ii.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted, and I find, that each of the RespondentUnions is a labor organization within the meaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA.Preliminary FindingsAbout October 15, 1969,2 Seaward commenced theconstructionof two pumpingstationsinSomerset,Massachusetts. On October 10, prior to the commencementof actual work, Ernest Pineault, business representative ofCarpenters,visitedthe constructionsiteand had aconversation with Robert Grenier, Seaward's field supenn-tendent.Pineault inquired where Seaward was going to gethis help, and Grenier said he was going to hire "open shop."Pineault alsoinquired why Seaward was no longer payingIronWorkers, Local 37, AFL-CIO,herein called Ironworkers, filedDecember 10, 1969, and served on December12, 1969, I-CP-178 againstUnitedBrotherhoodof Carpentersand Joinersof America, Local 1305,AFL-CIO,herein calledCarpenters, filed January 19, 1970, and servedJanuary 20, 1970, I-CP-180 againstLaborers'InternationalUnion ofNorthAmerica, Local 610, AFL-CIO,herein calledLaborers, filedJanuary 21, 1970, and served on January 23, 1970, and I-CP-181 againstInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen andanything into the Carpenters health and welfare fund, andGrenier replied because theywere hiring"open shop andwe weren't hiring through the union." Pineault asked tohave a meeting with Seaward'spresident,Dan Seaward,and Grenier said that Pineault would have to talk throughhim and Jerry London, Seaward's manager for thisparticular project.Pineault,before departing, told Grenierthat 75 percentof Somerset was unionand he would see thetown officials to get his men on. On October 14, Pineault,accompanied by Manuel Mederios, again went to theSeaward jobsite and met with Grenier with London inattendance.Grenier informed the unionrepresentativesthat he would hire "open shop." Whenleaving,Mederiossaid that he intended to get his share of the work legally. OnOctober 15, when actual work on the project began,employees who had been hired were designated by variousclassifications but were expected to fill in at whatever jobthey were qualified and needed at any particular time.According to Grenier, no employee received less moneywhen working in a lower paidclassificationthan that forwhich he was hired.B.The PicketingOn November 19, Teamsters picketed Seaward's jobsitewith signs reading, "Teamsters Local #526 Asks SeawardConstr. Co., Inc.PleaseMaintainthe Best Union AreaStandards." On November 24, 25, 26, 29, and December 1,Engineers picketed with signs reading, "Local #4 I.U.O.E.asks Seaward Constr. Co. Inc. Maintain The Best UnionArea Standards." Seaward's attorneysentRespondentEngineers a telegram dated November 25, stating that thepicketing was illegal and that a lawsuit and charges wouldbe filed unless the pickets were removed.3 Walter J. Ryan,business manager of Engineers, replied on November 25that the picketing was to inform the public that Seawardwas not meeting area standards.4 However, after learningthat charges were filed on December 1, the Engineersceased picketing. Teamsters resumed picketing on Decem-ber 2 and continued picketing on December 3 and 4. JosephCosta, business agent of Teamsters Local 526, testified thatthe picketing conducted by the Teamsters was solely onbehalf of the Teamsters, and that after the Teamsterspickets were removed on December 4, the Teamsters hadnothing to do with any picketing at the jobsite by otherunions or with any strike that thereafter may have beenconducted against Seaward. As this testimony standsuncontradicted on the record, and Costa's demeanorfavorably impressed the undersigned, I credit the abovetestimony. I find, as Costa testified, that Teamster picketingceased as a result of a communication received fromSeaward's attorney which threatened a lawsuit.5 On theother hand, Costa's testimony that there was no arrange-ment with Carpenters and Laborers in regard to picketing isnot credited for the reasons discussed below.Helpers ofAmerica, Local 526,herein called Teamsters, filed on February5, 1970, and served on February 6, 1970.2All dates hereafterrefer tothe year1969 unless otherwisespecifiedCP Exh 2CP Exh 35GC Exh 4 General Counselinhis brief agrees Teamsters ceasedpicketing asa result of this telegram. INTL. UNION OF OPERATING ENGINEERS, LOCAL 4On December 4, Pineault, Manuel Mederios, businessrepresentative of Laborers,Martin Byrne, business repre-sentativeof IronWorkers, and a fourth unidentifiedindividual rode together to the Seaward jobsite in anIronworker automobiles According to Grenier's creditedtestimony, Byrne asked if any of Grenier's employees wereunion,and Grenier replied that he did not know. Byrnethen asked if any of Seaward'sjobs were union and Greineragain saidhe did not know. Byrne then got into theautomobile with the fourth unidentified individual and saidthat he was going to get tough from now on. Mederios andPineault remained,and Mederios asked if Grenier washiring any laborers. Grenier said "yes," and Mederios saidhe would send some over.? Grenier testified that Seaward'semployees on the jobsite at Somerset were formeremployees from Seaward's jobs at New Hampshire andNew Bedford, as well as applicants at thejobsite and thosesent by the State employment service.On Monday, December 8, Iron Workers commencedpicketing.Byrne testified that he called the "LaborersHall"8 and personally picked out picketsignspreviouslyused by Teamsters. Byrne changed the signs, however, byplacing "IronWorkers Local #37" over the Teamstersname and adding at the bottom of the sign the words "Thisis not a strike." Iron Workers picketed on December 8, 10,and 12. It rained on December 9 and 11, and as aconsequence there was no work at the project site. OnDecember 12, Byrne received a telegram from Seaward'sattorney stating that the picketing was in violation of thelaw and Byrne removed the pickets. Byrne testified that hespoke to one unidentified ironworker on thejobsite prior tothe picketing, and that this led him to believe Seaward wasnot paying prevailing wage rates. However, when Byrnereceived the telegram which threatened that charges wouldbe preferred, he changed his mind and withdrew thepickets.Byrne returned the picketsignsto the labor temple where,on December 15, Respondent Carpenters appropriatedthem. Pineault placed the words "Carpenters Local 1305"over "Teamsters Local 526" and removed the words, "Thisisnot a strike" from the lower part of thesign.Pineaulttestifiedthat he visited Seaward's jobsite on December 15and noticed that there were no pickets. Pineault alsotestifiedthat prior to picketing he had learned from severalmembersof the Carpenters Union that Seaward was payingthe Carpenters wage rate to only one of the men doingcarpenterwork.Although he received the informationconcerningthewage rates being paid by Seaward tocarpenters2 weeks to a month prior to December 15, he didnot picket until December 15 because, "There was nopicket line there [on December 151 so I felt that I shouldpick the ball up and I put a couple of men there." Asked ifhe discussed his picketing with officials of other unions,Pineaultsaid that he did it on his own and there was noconsultationwith the Iron Workers. Pineault conceded thatin a telephone conversation with London the day after6 Pmeault testified that he oftenrode to the Seaward jobsite in companywithotherunion representatives7Asked whether Mederios did send any men, Grenier testified "Hecould have, they did not identify themselves."8Apparentlythe labor temple where severallabor organizations havetheiroffices.635Carpenters commenced picketing, he told London that notonly his union, but other locals, were unhappy and thatLondon "probably should have met with the Fall RiverBuilding Trades Council."9 Pineault also said that he hadmen out of work and wanted Seaward to use them on theproject. On December 19, after receiving the now standardcommunication from Seaward's attorney threatening to filecharges and a lawsuit, Pineault withdrew the pickets andreturned the picket signs to the labor hall.On Monday, December 22, Respondent Laborers beganpicketing.The same signs were used with the name"Laborers'Union Local 510" substituted. Picketing byRespondent Laborers continued on December 23, 24, and29. On December 29, this picketing ceased upon the receiptof a threat to file charges forwarded by Seaward's attorney.Thereafter, Respondent Operating Engineers picketed withthe original signs on January 2, 3, 8, and 12, 1970. SinceJanuary 12, 1970, there has been no picketing.C.Analysisand ConclusionsContrary to the contentions of Respondents, I find thatthepicketing by each of Respondent Unions had arecognitional objective. I also find that the union officialsdiscussed the Seaward situation among themselves anddecided that no two Unions should picket at any one time.Any other conclusion from the evidence would lead to theabsurd premise that each Union, without communicatingwith one another, independently observed the jobsite anddecided to picket at that particular time because no otherunion was picketing, and that theresultingpicketing by oneUnion after another was a happenstance. I am not preparedto be so unrealistic; rather, I believe, that the pattern ofsuccessive picketing occurredas a resultof an understand-ing to which each of Respondent Unions was a party. It isadmitted that the various union officials traveled togetherto the jobsite on numerous occasions, used the same picketsigns and avoided picketing on the same days. It is fair toinfer that when they rode together to the jobsite, theydiscussed their problems with Seaward including picketing.The flimsy evidence upon which the Unions relied to justifytheir conclusion that Seaward was not paying prevailingwage rates reveals the stated objectives carried by thelegends on the picketsignsand the purposes announced bythe union officials as subterfuges designed to disguise thereal objectives of the picketing.It follows as a matter of course that the decision bySeaward to operate on a nonunion basis was a matter ofgenuine concern to all Respondents. The question,therefore, arises whether the proven cooperation betweenthe Respondent Unions establishes a joint course of actionto accomplish a common purpose. 10The General Counsel argues in his brief that the evidence,when considered in its entirety, shows that the picketing bythe variousunionsfrom November 19 to January 12, 1970,demonstrates that they were acting in concert. Pursuing this9Itwas stipulatedthat the FallRiver Building TradesCouncilconsistsof 15 locals,including Respondent Teamsters;that no unfair labor practicechargeswere pending againstthe Council,and that theCouncil is not arespondent in the instant case10Cf.SeattleDistrictCouncil of Carpenters,et al(CiscoConstructionCompany),114 NLRB 27 636DECISIONS OF NATIONAL LABORRELATIONS BOARDargument,theGeneralCounsel asserts that if thisconclusion is not reached,itwould be possible for a unionto picket for 29 days, after which another union with asimilar recognitional objective could commence picketingwithout violating the law;and because of the fragmentedrepresentation pattern in the construction industry,picket-ing in this manner could continue for many months withoutviolation.The Charging Party in its brief takes a position similar tothe General Counsel,and urges the issuance of an orderapplicable not only to the named Respondent Unions, butalso to the Fall River Building Trades Council and to eachof its members. In advancing this request,theChargingParty relies on Pineault's statement to London that theCouncil was concerned with the situation.The joint brief submitted in behalf of the Engineers,Carpenters,and Laborers citesSuffolkCountyDistrictCouncil ofCarpenters,Island Coal and LumberCorp., i iasstanding for the proposition that where two unions picketsimultaneously at a jobsite,each union is responsible forthe conduct of the other unless it specifically disavows theconduct in question.The argument, based on this premise,is then made that it is therefore a prudent course for severalunions having a dispute with an employer to avoidpicketing together,but to picket at different times. TheRespondents charge that the term"relay" picketing appliedto the successive picketing by each of the RespondentUnions is a phrase newly coined by the General Counsel.To further refute the contention that the Unions wereacting in concert,Respondents'joint brief relies onBuildingand Construction Trades Councilof Tampa12The joint briefalsoargues thatRespondentsdo not execute jointagreements, that each of the Unions had a dispute withSeaward;and that there is nothing to suggest that anyRespondent would have continued its picketing had asatisfactory agreement been reached with it alone. Thatthere was no joint venture is further shown by the absenceof the joint use of pickets13 and bythe Board's holding inLocal 1140, Hod Carriers,14where the Trial Examiner, in anopinion adopted by the Board,said,"In my opinion, thefact that two separate labor organizations,which havefound their respective standards being jeopardized by thesame employer which had just previously been followingtheir higher standards, direct their activities toward likeobjectives,namely, the protection of those standardsthrough signed contracts does not constitute a jointventure,at least not in the sense that the representatives ofone organization become the agents of the other."Inmy view,the facts in this case,including thepermissible inferences,do not warrant a conclusion thatRespondent Unions engaged in anoint venture which madethe agent of one union the agent of the other unions or thatthe unions engaged in concerted activity to achieve acommon purposeIhave found above that each of the Respondent Unionsdid picket with an object of obtaining recognition and anagreement covering those employees of Seaward who fell11387 F 2d 170,enforcing 159 NLRB 89512132 NLRB 1564, 158413SuffolkDistrictCouncilof Carpenters,supra,may be distinguished onthis ground14 134 NLRB722, 732, 733within their respective jurisdictions. The General Counsel'sreliance on the evidence hitherto discussed to establish atheory of joint venture is misplaced as it falls far short ofthe necessary proof.While the evidence before me showsthat there was an understanding between the Unions for thesuccessive picketing of the Seaward projects,the coordina-tion thereafter between the Unions was minimal consistingof travel to the project by union officials in one automobile.Although thesame picket signs were used,each unioncarefullyidentified itself on the picket sign.The Ninth Circuit Court inColson and Stevens 15said:"The testof joint action in this respect is not whethercommon objectives are sought,but whether the picketingitself wasjoint, and the result of a joint campaign."Pineault'sstatement that all Fall River Labor Councilmembers were concerned merely articulates a well-estab-lished fact of the construction industry to the effect that allbuilding tradesunions are sensitive to nonunion contrac-tors. It is too far fetched to conclude from this chanceremark that Pineault was speaking for or that he hadauthority to speak for any othermember ofthe Council orthe Council itself.TrialExaminer Herbert Silberman,in his decision inWestra ConstructionInc., 16envisioned a situation where, ashere,unionswould enter into an arrangement forsuccessive picketing and stated:However,even if true,such cooperation between thetwo unions to achieve their similar but separateobjectives do not constitute them joint adventurers oragents of each other.As I amin complete agreement, my findings that theUnions did enterinto an arrangement for successivepicketing does not thereby constitute the Unions as jointadventurers or agents of one another.Illustrative of theseparate purposes of the picketing are the occurrences ofDecember 4 when Byrne drove three other businessrepresentatives to the construction site and conferred withGrenier.Byrne departed in his automobile after havingsome words with Grenier saying thathewas going to gettough from now on.Medenos and Pineault on the otherhand remained and continued to talk to Gremer seekingemployment of their members. In my opinion, this incidentdemonstrates the fact that the Unions were each acting intheir separate interests rather than for the combinedinterests of all.RespondentUnions, particularly the Engineers andIronworkers, have pleaded as an additional affirmativedefense prior recognition by Seaward,arguing that thefactorwouldmake the picketing in the instant casepermissible under the Act because it would not be picketingforinitialrecognition.To supportthis contention, Respon-dentsplaceprincipalrelianceonSullivanElectricCompany,17where the Board held that Section8(b)(7)(C)was not to be literally applied so as to reach picketing by arecognized union to secure compliance with an existingcontract,since the Section was"intended to proscribepicketing having as its target forcing or requiring an15Construction,Production& MaintenanceLaborers Union Local 383,(Colson andStevens),137 NLRB 1650, affd 323 F 2d 422 (C.A 9)16 175 NLRB No 14717Building and Construction Trades Council of SantaBarbaraCounty,AFL-CIO,et at (SullivanElectric Company),146 NLRB 1086. INTL. UNION OF OPERATING ENGINEERS, LOCAL 4637employer's initial acceptanceof the Union as the bargain-ing representativeof his employees." The evidence showsthat the Ironworkers' prior agreement with Seaward andtheEngineers'pnoragreementwith Seaward expiredapproximately 16 months before the picketing began atSomerset.Whether or not under these circumstancesRespondents have a valid defense on this ground seemsdubioussince theholding inSullivanElectricCompanywouldseem toindicate that a current agreement would bethe minimum requirement.With regard to the affirmative defense pleaded by someof the Respondent Unions with regard to hiring localresidentsin violation of Massachusetts' law, the evidenceon that questionwas sketchy and unpersuasive. According-ly, I find insufficient evidence in support of this defense.For the reasons stated above, the picketing in issue herehas not violated Section 8(b)(7)(C), and I shall, therefore,recommend dismissalof the complaint.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.Seaward ConstructionCompany,Inc., is and hasbeen at all material times herein an employer within themeaning of Section 2(2)of the Actand engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2.International Union of Operating Engineers, Local 4,AFL-CIO; International Association of Bridge, Structuraland Ornamental Iron Workers, Local 37, AFL-CIO;United Brotherhood of Carpenters and Joiners of Amenca,Local 1305, AFL-CIO; Laborers'InternationalUnion ofNorth America, Local 610, AFL-CIOand InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local 526, respectively are, andhave been at all times matenal herein, labor organizationswithin the meaning of Section 2(5) of the Act.3.By picketing the construction project of SeawardConstruction Company,Inc., asfound above, the Respon-dent Unions have not violated Section 8(b)(7)(C) of theAct.RECOMMENDED ORDERUpon thebasisof the foregoing findings of fact,conclusions of law,and the entire record in this proceeding,Irecommend that the National Labor Relations Boardenter an order dismissing the consolidated complaint.